NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                  Argued November 14, 2012
                                  Decided December 13, 2012

                                             Before

                              DANIEL A. MANION, Circuit Judge

                              MICHAEL S. KANNE, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge

No. 12‐1612

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff‐Appellee,                           Court for the Northern District of Illinois,
                                                   Eastern Division.
       v.
                                                   No. 07 CR 654‐2
BASSAM ZMAILI, 
     Defendant‐Appellant.                          Charles R. Norgle,
                                                   Judge.

                                           O R D E R

        Bassam Zmaili owned a small grocery store in Chicago where he rang up phony
sales for food‐stamp participants looking to exchange their benefits for discounted amounts
of cash. Zmaili also helped his brother commit the same fraud at a second store and,
according to the government, a third store as well. Zmaili pleaded guilty to two counts of
wire fraud, 18 U.S.C. § 1343, and the district court sentenced him to a total of 51 months’
imprisonment. On appeal he challenges the court’s estimate of the loss caused by his crimes
and its denial of a downward adjustment for acceptance of responsibility. We affirm the
judgment.

      The United States Department of Agriculture funds and administers the food‐stamp
program, though benefits are distributed by the states. See, generally, United States v. Alhalabi,
No. 12‐1612                                                                           Page 2

443 F.3d 605, 608 (7th Cir. 2006). In Illinois eligible persons receive a “Link card” allowing
them to access their benefits electronically at participating stores, which possess machines
that can read the cards and notify the USDA that the store is entitled to reimbursement.
Zmaili owned Homan Discount Mart. He stipulated in the plea agreement that for seven
years he and his brother defrauded the USDA by processing fake food‐stamp transactions at
his own store and “at least” also his brother’s store, T & T Foods. When Zmaili applied to
participate in the program as a retailer, he had signed an agreement with the USDA
acknowledging that it is illegal to purchase Link benefits for cash, but he and his brother
purchased them anyway, using the card machines at Homan and T & T Foods to trigger
payments from the USDA for fictitious food sales.

       After the district court had accepted Zmaili’s guilty pleas, the government provided
a written summary of the offense conduct to the probation officer working on the
presentence investigation report. The government’s version attributes to Zmaili not only the
frauds at his own store and T & T Foods but also at a third store, Amber Food Mart.
Amber’s owner had operated his store from a building owned by Zmaili and reported
repeated visits by the defendant and his brother (both together and individually) with
stacks of Link cards to process fake food‐stamp transactions using Amber’s card machine.
A review of Amber’s bank records showed that Zmaili had received two checks totaling
$18,000 from the store. The government also disclosed that it had spoken with a food‐stamp
recipient who had sold Link benefits at T & T Foods and had identified Zmaili as the buyer.

       The government initially estimated (we have rounded up and corrected for a math
error conceded by the government) that Zmaili was responsible for $2,059,900 in loss to the
USDA for the fraudulent transactions at his store and his brother’s store. Lacking
accounting records for Homan and T & T Foods, the government relied on estimates of
annual Link transactions that Zmaili and his brother had given the USDA when applying
for approval to accept food‐stamp benefits. During the period when the frauds occurred, the
USDA reimbursed the two stores a total of $2,732,567 even though the estimates provided to
the USDA suggested that the Link transactions would have amounted only to $672,666. The
government therefore reasoned that the difference between those two sums—
$2,059,900—was a reasonable estimate of the money obtained from the fraudulent
transactions.

        The government did have access to Amber’s bank accounts and was able to prepare
a loss estimate for the frauds at that store based on the $112,407 that Amber paid
wholesalers for food‐stamp eligible products. Assuming that Amber had applied a
50% markup and had sold all of the food it purchased, the government reasoned that
Amber had engaged in about $168,610 in legitimate food‐stamp transactions and received
$939,300 in reimbursements—a $770,690 loss to the USDA. The government ascribed this
No. 12‐1612                                                                               Page 3

entire amount to Zmaili, which brought the total estimated loss for the three stores to
$2,830,590.

        The probation officer recommended that the district court adopt the government’s
loss estimate. Because that figure exceeded $2.5 million, the probation officer added
18 levels to the base offense level of 6. See U.S.S.G. § 2B1.1(a)(2), (b)(1)(J). The probation
officer also recommended that Zmaili receive a 2‐level reduction for acceptance of
responsibility, see U.S.S.G § 3E1.1(a), and anticipated that the government would move to
award him a third point, see id. § 3E1.1(b). Based on these recommendations, the probation
officer calculated a guidelines imprisonment range of 37 to 46 months based on a total
offense level of 21 and a criminal‐history category of I.

       Zmaili filed an objection contending that the government had overestimated the loss
for which he bore responsibility. In his written submission, defense counsel asserted that the
estimate of annual sales Zmaili had given the USDA for Homan was no more than a “blind
prediction” and recounted that Zmaili knew from running the store that Homan actually
had engaged in twice as many legitimate food‐stamp transactions as expected. But counsel
did not supply any evidence, not even an affidavit from Zmaili, to back up these
representations. Counsel did submit a report written by a USDA agent after a site visit,
which notes that Homan appeared to be a “busy and popular neighborhood grocery.”
Zmaili cited this report as evidence that some of Homan’s food sales were legitimate.

        In his written objection, counsel also noted Zmaili’s insistence that T & T Foods had
outperformed its annual sales estimate, though counsel did not explain how Zmaili knew
this. Counsel further argued that most of the actual loss caused by the frauds at T & T Foods
was not foreseeable to Zmaili because, while he did know enough about the frauds to be
guilty of wire fraud, his role was “essentially” to cash the checks he and his brother received
from T & T Foods as payment for their role in the frauds. Counsel asserted that Zmaili had
cashed $219,782 in checks, and argued that any fraud loss at T & T Foods above that amount
was not foreseeable to Zmaili. Counsel added that, although the total number of checks
from T & T Foods endorsed in Zmaili’s name exceeds that amount, a “basic handwriting
comparison” would show that someone else had cashed many of those checks by forging
Zmaili’s signature. Once again, however, counsel offered no evidence to substantiate these
representations. Nor did counsel address the fact that a government informant claimed to
have sold her Link benefits to Zmaili at T & T Foods.

       Through his lawyer, Zmaili also denied any responsibility for the frauds at Amber,
but he did not address the information about him and his brother that the store owner had
provided to the government. In sum, defense counsel maintained that Zmaili was
responsible only for $619,932 in loss and that, as a consequence, the imprisonment range
No. 12‐1612                                                                             Page 4

should be just 24 to 30 months based on a total offense level of 17, see U.S.S.G.
§ 2B1.1(b)(1)(H).

       The government soon filed its own objection to the presentence report, arguing that
the proposed decrease for acceptance of responsibility no longer was appropriate because
Zmaili was trying to minimize his responsibility for the frauds at T & T Foods and Amber.
The government added that it would not be moving for a third point under § 3E1.1(b). The
government also reaffirmed the loss calculations provided to the probation officer, which
prompted Zmaili’s lawyer to reply with written representations which, for the first time,
attempted to quantify the amount of money T & T Foods had spent on purchasing
inventory during the time some of the frauds occurred. The prosecutor did evaluate this
new submission but concluded that the amounts represented were overinclusive: T & T
Foods’ inventory included items that could not be purchased with Link benefits and the
asserted increase in expenditures for inventory pointed to an overstatement in its loss
estimate of roughly $176,934—not enough to bring the total loss below the $2.5 million that
triggers an 18‐level increase. See U.S.S.G. § 2B1.1(b)(1)(J). Once again, then, the government
stood by its estimate of $2,830,590.

       At sentencing Zmaili’s lawyer repeated his objections to the government’s loss
calculations. He also contested the government’s objection to a decrease for acceptance of
responsibility, insisting that Zmaili had entered a timely guilty plea and that he still
accepted responsibility for the frauds at Homan and T & T Foods despite his denial of
responsibility for those at Amber. Counsel observed that, even if the government did
possess evidence that Amber had written two checks to Zmaili, the record still lacked
evidence that he had cashed them. Counsel observed that the government had searched the
residence of Hassem Fareez, another participant in the scam, and discovered a copy of
Zmaili’s driver’s license as well as a piece of paper bearing several iterations of Zmaili’s
signature. From this, counsel speculated that Fareez had been the one who cashed the
checks from Amber by forging Zmaili’s signature. Zmaili did not testify at the sentencing
hearing, and, as before, his lawyer offered no evidence to back up his representations.

       After hearing these arguments, the district court stated that it had read the
submissions from the government and Zmaili’s counsel and asked Zmaili if he would like
to speak personally on the issue of his responsibility. Zmaili stated under oath that he
accepted responsibility for the frauds at Homan and his role in cashing checks representing
the proceeds of the fraudulent transactions at T & T Foods. He said nothing regarding either
the fraud at Amber or whether the full scope of the fraud at T & T Foods was foreseeable to
him.
No. 12‐1612                                                                               Page 5

        After Zmaili finished, the district court concluded that Zmaili had sought to
minimize his role in the frauds at T & T Foods and Amber and consequently should not
receive a reduction for acceptance of responsibility. The court asked the prosecutor,
Madeleine Murphy, what effect this decision would have on the imprisonment range, which
led to the following exchange between the court, Murphy, and Zmaili’s attorney, Michael
Clancy:

       MS. MURPHY: Judge, if the Court accepts the government’s loss calculations for
       each of the three stores resulting in an amount of loss of $2.83 million, then his
       total offense level is 24, and the range of imprisonment is 51 to 63 months.

       THE  COURT:  Now,  that  is  in  disagreement,  to  a  certain  extent,  with  the
       calculation by the probation department, which has a total offense level of 21,
       and a Sentencing Guideline range of 37 to 46 months.

       MS.  MURPHY:  That’s  taking  into  account,  I  believe,  the  three  points  for
       acceptance.

       THE COURT: All right. With which the government disagrees, and the Court
       has now agreed with the government.

       And so, Mr. Clancy, if you have any further comments regarding the appropriate
       Sentencing Guideline range, you may proceed.

       MR. CLANCY: I don’t judge. 

       THE COURT: All right. The Court determines then the Guideline range is 51 to
       63 months.

The court imposed a 51‐month sentence and ordered Zmaili to pay $2,830,589.50 in
restitution.

       On appeal, Zmaili first argues that the district court failed to adequately explain its
reasons for adopting the government’s loss estimate. But while it is true that a court must
resolve disputed factual issues before imposing a sentence, see FED. R. CRIM. P. 32(i)(3)(B),
Zmaili did not present any real dispute for the court to resolve, see United States v. Panice,
598 F.3d 426, 440 (7th Cir. 2010); United States v. Sensmeier, 361 F.3d 982, 989 (7th Cir. 2004)
(“[W]hile we acknowledge that the burden is on the government to prove loss, the
defendants’ wholly unsubstantiated statements are not enough to undermine, nor even
question, the court’s acceptance of the government’s proof of loss.”). Zmaili failed to
introduce any evidence that calls the government’s loss estimate into doubt. His lawyer’s
representations concerning the unexpectedly high food‐stamp transactions at Homan and
T & T Foods, about Zmaili’s ignorance of the full scope of the fraud at T & T Foods, and
No. 12‐1612                                                                                Page 6

about Zmaili’s innocence concerning the fraud at Amber are not evidence. See United States
v. Chapman, 694 F.3d 908, 914 (7th Cir. 2012); United States v. Diaz, 533 F.3d 574, 578 (7th Cir.
2008). Neither the USDA inspector’s report nor Zmaili’s allocution contradict the
government’s version of events.

        Zmaili also argues that the district court had an obligation to make an explicit
finding regarding the scope of his relevant conduct. But a judge need not make an express
finding “where it is clear from the record that the district court considered and adopted the
facts recited in the presentence report, as well as the government’s reasoning concerning the
significance of those facts in establishing the defendant’s responsibility for uncharged
conduct.” United States v. Acosta, 85 F.3d 275, 280 (7th Cir. 1996); see United States v. Wilson,
502 F.3d 718, 723 (7th Cir. 2007). The sentencing judge clearly adopted the government’s
calculation—he established a guidelines range consistent with the government’s loss
estimate and imposed a restitution award matching that estimate to the penny.

        Zmaili cites United States v. Leiskunas, 656 F.3d 732 (7th Cir. 2011), as his source for a
formalistic rule that judges must always explain their decision to adopt a contested
presentence investigation report even where the defendant fails to present contradictory
evidence and relies on his counsel’s representations. Id. at 736, 738. Zmaili reads too much
into Leiskunas, which relies on cases describing a district court’s responsibility to explain its
discretionary choice of a particular sentence and overlooks Acosta and other decisions
outlining a judge’s responsibility to explain guidelines calculations. Leiskunas, 656
F.3d at 738 (citing United States v. Garcia‐Oliveros, 639 F.3d 380, 381 (7th Cir. 2011); United
States v. Marion, 590 F.3d 475, 477 (7th Cir. 2009); United States v. Villegas‐Miranda, 579 F.3d
798, 801 (7th Cir. 2009)). These are two different kinds of decisions; it is much harder for an
appellate court to piece together a judge’s reasoning when reviewing a sentence, which can
be the result of an infinite number of combinations of the factors listed in 18 U.S.C.
§ 3553(a), than when reconstructing the reasoning behind a guidelines calculation, which is
a significantly more straitjacketed decision. 

        Further, in Leiskunas we worried that a judge’s guidelines calculation could escape
review if left unexplained, 656 F.3d at 738, but we have no such concern here. Zmaili
concedes that the district judge “apparently” adopted the government’s reasoning to
support the guidelines calculation, and he was free to bring a substantive challenge to that
reasoning on appeal. He chose not to do so in his opening brief, presumably because this
court has previously endorsed the methods the government used to calculate the USDA’s
losses, see United States v. Hussein, 664 F.3d 155, 160 (7th Cir. 2011) (endorsing method used
for Homan and T & T Foods); United States v. Ali, 619 F.3d 713, 721 (7th Cir. 2010)
(endorsing method used for Amber), and because he failed to introduce contradictory
evidence at sentencing and cannot do so now on appeal, see Hart v. Sheahan, 396 F.3d 887,
No. 12‐1612                                                                                Page 7

894 (7th Cir. 2005). (The substantive challenge he raises for the first time in his reply brief is
waived. See United States v. Dabney, 498 F.3d 455, 460 (7th Cir. 2007).)

        Zmaili also argues that his challenge to the government’s loss estimate was in good
faith, and thus the district court should not have treated the challenge as a sign that he did
not accept full responsibility for his crime and its relevant conduct. Because the sentencing
judge is in the best position to assess a defendant’s contrition, we give great deference to a
denial of a § 3E1.1 adjustment. United States v. Gordon, 495 F.3d 427, 431 (7th Cir. 2007);
United States v. Hicks, 368 F.3d 801, 808 (7th Cir. 2004). Although it is inappropriate for a
judge to deny the adjustment where a defendant makes a good‐faith challenge to a
guidelines calculation, it is appropriate when the defendant falsely denies or frivolously
contests his relevant conduct, and we also defer to the judge’s determination that a
challenge is false or frivolous. United States v. Etchin, 614 F.3d 726, 740 (7th Cir. 2010);
Gordon, 495 F.3d at 431.

        The sentencing transcript does not reveal whether the adjustment was denied
because of frivolousness or because of falsehood, but either conclusion is supported by the
record. It was frivolous for Zmaili to argue that the district court should reject the
government’s calculations in favor of his unsworn and uncorroborated estimate of the
number of legitimate food‐benefit transactions at Homan or because of his unsupported
allegations of forgery. And the court was free to conclude that Zmaili’s denial of
responsibility for the fraud at Amber was false, given the checks that Amber had signed
over to Zmaili and the uncontested account of Amber’s owner. See United States v. Lister, 432
F.3d 754, 760 (7th Cir. 2005) (noting that § 3E1.1 adjustment can be denied where statements
of defendant’s counsel seek to minimize his responsibility). Similarly, the court was free to
conclude that Zmaili had falsely minimized his involvement in the frauds at T & T Foods
after he failed to offer any challenge to the informant who accused him of purchasing a Link
card from her while working at T & T Foods.
                                                                                     AFFIRMED.